

116 HR 8687 IH: Saving the Civil Service Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8687IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Connolly (for himself, Mrs. Carolyn B. Maloney of New York, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo nullify the Executive Order entitled Executive Order on Creating Schedule F In The Excepted Service, and for other purposes.1.Short titleThis Act may be cited as the Saving the Civil Service Act. 2.Nullification of Executive Order regarding schedule F and limitations on conversions of competitive service positions to excepted service positions(a)Rescission(1)In generalThe provisions of the Executive Order entitled Executive Order on Creating Schedule F In The Excepted Service, issued on October 21, 2020, are rescinded and shall have no force or effect.(2)Effective dateThis subsection shall take effect as if enacted on October 21, 2020.(b)Limitation on fundsNo Federal funds may be used to implement, administer, or otherwise carry out the Executive Order described in subsection (a)(1), or any successor Executive Order or regulation.(c)Conversions(1)ProhibitionNotwithstanding any other law, rule, or regulation, and except as provided in paragraph (2)—(A)a position in the competitive service may not be converted to a position in the excepted service; and(B)an individual serving in an appointment in the competitive service may not be converted to an appointment in the excepted service.(2)Conversions reversedNotwithstanding paragraph (1)—(A)any position in the competitive service that was converted to a position in the excepted service under the Executive Order described in subsection (a)(1) during the period beginning on October 21, 2020, and ending on the date of enactment of this Act shall be converted to a position in the competitive service; and(B)any individual serving in an appointment in the competitive service who was converted to an appointment in the excepted service under such Executive Order during such period shall be converted to an appointment in the competitive service.(3)Competitive statusAn individual noncompetitively appointed to a position under schedule F (established under the Executive Order described in subsection (a)(1)) may not acquire competitive status under any conversion carried out under this subsection.(d)ReinstatementAny individual occupying a position that was converted from the competitive service to the excepted service under the Executive Order described in subsection (a)(1), and any individual whose appointment was converted from the competitive service to the excepted service under such Executive Order, who was involuntary removed from the civil service during the period beginning on October 21, 2020, and ending on the date of enactment of this Act shall be appointed by reinstatement with backpay in accordance with section 5596 of title 5, United States Code.(e)DefinitionsIn this section, the terms civil service, competitive service, and excepted service have the meaning given those terms in sections 2101(1), 2102, and 2103, respectively, of title 5, United States Code. 